DETAILED ACTION
This action is in response to the application filed 3 January 2022, claiming benefit back to 15 March 2019.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation
This application is a continuation application of U.S. application no. 16/355,386 filed on 15 March 2019, now U.S. Patent 11,216,834 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4, 6 – 9, 10 – 13, 15 – 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of U.S. Patent No. 11,216,834 (‘834 patent). 

	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 1 of the instant application. 
	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 2 of the instant application. 
	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 3 of the instant application. 
	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 4 of the instant application. 

	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 6 of the instant application. 
	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 7 of the instant application. 
	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 8 of the instant application. 
	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 9 of the instant application. 

	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 10 of the instant application. 
	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 11 of the instant application. 
	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 12 of the instant application. \
	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 13 of the instant application. 
	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 15 of the instant application. 
	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 16 of the instant application. 
	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 17 of the instant application. 
	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 18 of the instant application. 

	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 19 of the instant application. 
	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,216,834 (‘834 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the ‘834 patent contains all of the limitations of the instant claim, and as such is narrower and would anticipate claim 20 of the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 – 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10, from which claims 11 – 18 depend, is directed to a non-transitory computer readable medium; claims 11 – 18 are directed to an apparatus, which is in a different class of invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Srivastava; Seema Varma et al.	US 20150186403 A1	methods and apparatus to de-duplicate impression information
Shah; Dipti Umesh et al.	US 20170187478 A1	methods and apparatus to generate audience measurement data from population sample data having incomplete demographic classifications
Splaine; Steven J. et al.	US 20140337104 A1	methods and apparatus to determine impressions using distributed demographic information
Mowrer; Samantha M. et al.	US 20160269783 A1	methods and apparatus to assign viewers to media meter data
Seth; Amitabh	US 20150180989 A1	methods and apparatus to measure media using media object characteristics
Li; Wei et al.	US 20110196733 A1	optimizing advertisement selection in contextual advertising systems
O'Kelley; Charles B. et al.	US 20160162955 A1	modulating budget spending pace for online advertising auction by adjusting bid prices
Hawkins; John Alastair et al.	US 9236962 B2	generating reach and frequency data for television advertisements
Rao; Kumar Nagaraja et al.	US 8973023 B1	methods and apparatus to determine audience duplication in cross-media campaigns
Beser; James et al.	US 7865916 B2	audience determination for monetizing displayable content


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683